Elliott, J.
Suit by Mauntell against Schunterman for the specific performance of a parol contract for the-sale of real estate.
A demurrer to the complaint was correctly overruled. The complaint avers a sale and purchase of the land for the sum of $800; the payment of $200 of said sum at the *280time the contract was made; the possession of the land by the purchaser, under the contract, and that he had made lasting .and valuable improvements thereon to a large amount. It .also avers the tender to the defendant of the residue of the purchase money, before suit, and that he refused to receive it, .or to execute a deed as required by the contract. The unpaid .purchase money was brought into court, and paid to the.clerk thereof for the defendant’s use. Issues of fact were formed and tried by a jury. There was a general verdict for the plaintiff, and the jury also found specially in answer to .interrogatories propounded by the court, covering the questions of fact involved in the issues. The special findings fully sustain the general verdict. The evidence is not in the record, nor is there any bill of exceptions. Decree requiring Schunterman to execute a deed. Abstracts.of the record are filed, and several errors assigned, but the appellant has filed no brief. We have examined the record, however, and find no error in it.
W. C. Adams and B. Burttner, for appellant.
The judgment is affirmed, with costs.